Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 12/23/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
ALLOWABLE SUBJECT MATTER
Claims 3-10 & 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over
Vadja et al. (U.S. Publication 2019/0172223) in view of Chen et al. (U.S. Patent 9,886,771)
As to claims 1 & 11, Vadja discloses a method for detecting an anchor-free object based on deep learning, the method comprising: receiving a target image for object detection, by an input 5device (201, Fig. 2 & [0081] discloses an image input for object detection); inputting the image to a backbond network (210, Fig. 2 & [0081] discloses a backbone neural network “210” receiving image 201); 
Vadja discloses element 240 using heatmaps for representing a probability or confidence score that the associated pixel is where the associated body part is located. ([0081])
Vadja’s is silent to performing learning to generate a heatmap by a learning device, post-processing the heatmap, by a post-processing device; and 10outputting the post-processed result on a screen, by an output device.
However, Chen’s discloses performing learning to generate a heat map (1702, Fig. 17 & Abstract & Column 35 Line 65 thru Column 36 Line 10 discloses after one or more target vehicle images have been processed, the results may be displayed via a “heat map” by converting the vehicle damage parameters into color indications) by a learning device (134, Fig. 1 & Column 6 Lines 15-55 discloses detecting vehicle target damage via convolutional neural networks (CNN’s), processing the heat map (1705, Fig. 17 & Column 36 Line 10 thru Line 38 discloses applying the heat map to the target vehicle image), by a post-processing device (See Post Processing, Fig. 2 ); and 10outputting the post-processed result on a screen, by an output device (1712, Fig. 17 & Column 37 Lines 20 thru Column 38 Line 45 discloses presenting heat map with target vehicle image on user interface or display. The user may click or hover a desired location on the displayed heart wherein additional information will be provided to the user. )
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Vadja’s disclosure to include the above limitations in order to streamline vehicle condition information. 
Claims 2 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vadja et al. (U.S. Publication 2019/012223) in view of Chen et al. (U.S. Patent 9,886,771)
as applied in claims 1 & 11 above, further in view of Design Choice
As to claims 2 & 12, Vadja in view of Chen discloses everything as disclosed in claims 1 & 11 but is silent to wherein the generated heatmap is configured with channels as many as the number of objects to 15be classified, the objects being included in the image.
However, it would have been an obvious matter of design choice to wherein the generated heatmap is configured with channels as many as the number of objects to 15be classified, the objects being included in the image since the applicant has not disclosed that wherein the generated heatmap is configured with channels as many as the number of objects to 15be classified, the objects being included in the image solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with wherein the generated heatmap is configured with channels as many as the number of objects to 15be classified, the objects being included in the image for the advantage of optimize neural network processing efficiency.
CONCLUSION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661